Argued October 5, 1923.
Plaintiff has appealed, contending for a judgment in a larger amount than that rendered. It is a suit on a negotiable instrument, whereby defendant agreed to pay to the order of plaintiff the sum of $705.20. The statement of claim contained substantially the same averments as to liability on the instrument, and as to misuse thereof by plaintiff's treasurer, as were contained in the statement of claim filed by the same plaintiff against the *Page 217 
Real Estate Title Insurance and Trust Company, fully described in appeal No. 131, October Term, 1923, in which an opinion was this day filed. There is this essential difference between the cases: in this case an affidavit of defense was filed and the parties went to trial without a jury. The court found that the treasurer, Gesing, presented the check to the Northern Central Trust Company, plaintiff's depositary, and received from the teller, $705.20, the face of the check, and immediately deposited with the same teller, to the credit of the plaintiff, the sum of $503.20. The court concluded that as so much of the proceeds of the check was actually deposited to plaintiff's credit, to that extent plaintiff suffered no loss by Gesing's alleged abuse of authority. No reason requiring defendant to pay that sum again has been suggested.
We ought perhaps add that defendant took no appeal. Judgment affirmed.